Citation Nr: 0534167	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a nasal disorder.

2.  Entitlement to service connection for right hand 
arthritis.

3.  Entitlement to service connection for residuals of 
frostbite of the feet.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an increased rating for a left knee 
arthritis, residual of strain (left knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from May 1975 to September 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the San Juan regional office.  The 
Board initiated internal development of evidence in September 
2002.  The Board remanded the case in February 2004.  

The Board notes that the veteran was afforded a hearing 
before a Veterans Law Judge in July 2003.  That Judge 
subsequently retired.  Another hearing was held before the 
undersigned Veterans Law Judge in February 2005.  

The claim for service connection for a nasal disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issues on appeal, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  Arthritis of the right hand was not present during 
service, was not manifest within a year after service, and 
did not result from any incident during service.

3.  The veteran does not currently have residuals of 
frostbite of the feet.

4.  Sleep apnea was not presented until many years after 
service and did not develop as a result of any incident 
during service.

5.  The left knee disorder results in painful motion but has 
not resulted in limitation of motion of the knee with flexion 
limited to less than 45 degrees, or extension limited by more 
than 10 degrees, and has not resulted in instability or 
subluxation.


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Residuals of frostbite of the feet were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The criteria for a disability rating higher than 10 
percent for a left knee disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2005); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in December 2001 and May 2002 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The December 2001 letter from the RO specifically 
advised him that he should submit any additional evidence 
that he had that may strengthen his claim.  Thus, the fourth 
element is satisfied.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The Board notes that 
veteran was not provided a VCAA letter until after the 
decision being appealed.  However, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Right Hand 
Arthritis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During the hearing held in February 2005, the veteran 
testified that he developed arthritis of the right hand and 
fingers as a result of exposure to elements in service.  He 
recounted doing watch duty protecting a B-52 on a runway for 
three eight hour shifts in cold weather without gloves.  

The veteran's service medical records do not contain any 
references to arthritis of the hand or a cold weather injury.  
There are entries indicating that he was treated for an 
infection of one of the fingers of his right hand in August 
1976; however, a note dated August 15, 1976 reflects that it 
was healing well with no evidence of infection noted.  A 
record dated in January 1977 reflects that the veteran 
"jammed" a finger on his right hand, but the only diagnosis 
was strain right middle finger.  Arthritis was not diagnosed 
on any of these occasions.  

The report of a medical history given by the veteran in July 
1977, only a few months prior to separation, reflects that he 
denied having a history of swollen or painful joints; 
arthritis, rheumatism or bursitis; or bone, joint or other 
deformity.  The report of an examination conducted at that 
time reflects that clinical evaluation of the upper 
extremities was normal.  

There is also no evidence that arthritis was manifested 
within a year after separation from service.  The earliest 
evidence of arthritis of the hands is from many years after 
separation from service.  The report of a hand examination 
conducted by the VA in January 2003 reflects that the veteran 
reported a history of exposure to cold weather during 
service.  He now complained of right third finger pain on 
range of motion (flexion).  He further complained of 
decreased hand grip secondary to pain in the right third 
finger.  He also said that he had been diagnosed as having 
carpal tunnel syndrome, bilaterally.  Following examination 
and X-ray, the impression was severe degenerative 
osteroarthritis involving the distal interphalangeal joints 
of both hands and first metacarpal joint bilaterally.  A 
diagnosis of history of trauma to the right middle finger was 
also noted.  The examiner reviewed the service medical 
records regarding the jammed finger.  The VA examiner noted 
that the veteran had osteoarthritis in that same finger, but 
concluded that the osteoarthritis was not secondary to the 
jammed right middle finger, but instead appeared to be a 
generalized condition.  The VA examiner further noted that 
there was no evidence in the service medical records of any 
exposure to extreme cold weather and no history of frostbite 
being reported in his service medical records.  The VA 
examiner concluded that it was not likely that the arthritis 
was causally related to chronic residuals of frostbite and 
there was no evidence of frostbite in military service.   

The Board notes that there is no competent evidence relating 
the current arthritis of the right hand to service.  The 
veteran's own opinion that there is a relationship is not 
sufficient to support the claim.  The Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  For the 
foregoing reasons, the Board finds that arthritis of the 
right hand was not present during service, was not manifest 
within a year after service, and did not result from any 
incident during service.  Accordingly, the Board concludes 
that arthritis of the right hand was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  

II.  Entitlement To Service Connection For Residuals Of 
Frostbite Of The Feet.

During the hearing held in February 2005, the veteran 
testified that he was exposed to cold weather for extended 
periods of time during service.   

The veteran's service medical records do not contain any 
references to frostbite of the feet or any other disorder of 
the feet.  The report of a medical history given by the 
veteran in July 1977 reflects that he denied a history of 
foot trouble.  The report of a medical examination conducted 
at that time shows that clinical evaluation of the feet was 
normal.  


The report of a feet examination by the VA in January 2003 
shows that the examiner reviewed the veteran's claims file.  
The veteran gave a history of bilateral ankle pain, right 
second toes numbness, diabetic neuropathy and swelling of 
both ankles.  Following examination, the diagnosis was "No 
frostbite residuals of the feet."  The examiner noted that 
the veteran had sensory changes of both feet, but concluded 
that the sensations or pain in the feet were most likely 
secondary to peripheral neuropathy.  The examiner specified 
that "It is not likely that any of these changes are chronic 
residuals of frostbite [and] are not causally related to 
service.  There is no evidence in the patient's service 
medical record of exposure to extreme old weather for a 
prolonged period of time."   

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The VA examiner's opinion of record weighs 
against the veteran's claim, and is the only fully informed 
medical opinion which is of record.  Although the examiner 
noted that the veteran now had sensory changes of the feet, 
he concluded that they were related to nonservice-connected 
factors.  Therefore, the Board finds the preponderance of the 
evidence shows that the veteran does not currently have 
residuals of frostbite of the feet.  Accordingly, the Board 
concludes that residuals of frostbite of the feet were not 
incurred in or aggravated by service.

III.  Entitlement To Service Connection For Sleep Apnea.

During the hearing held in February 2005, the veteran 
testified that he believed that his sleep apnea started 
during service because the symptoms of falling asleep in 
class starting at that time.  He reported that he did not 
receive treatment for sleep apnea until 1996 because it was 
not properly diagnosed until that time.  

The Board has noted that the service medical records do not 
contain any diagnoses of sleep apnea.  A record dated in July 
1975 reflects that the veteran reported that he had fallen 
asleep in class; however, physical examination was normal and 
his chest was clear.  The only impression was that he was 
overweight.  The report of a medical history given by the 
veteran in July 1977 a few months prior to separation 
reflects that he denied a history of shortness of breath and 
frequent trouble sleeping.  The report of a medical 
examination conducted at that times shows that clinical 
evaluation of all systems was normal.  

The earliest medical evidence containing a diagnosis of sleep 
apnea is from many years after service.  No competent medical 
opinion has been presented which related that disorder to 
service.  The report of a respiratory disorders examination 
conducted by the VA in January 2003 reflects that the 
examiner noted that he had reviewed the veteran's medical 
records and electronic records.  He noted that the service 
medical records were silent for references to sleep apnea, 
and reports of VA general medical and neurologic examinations 
conducted in January 1978 were also silent for such 
references.  A polysomnography study done by a private 
neurologist, Dr. Sanchez Borrero dated in April 1986 reported 
a diagnosis of severe obstructive sleep apnea.  Following 
examination, including sleep studies, the diagnosis was 
moderate obstructive sleep apnea.  The examiner stated that:

After reviewing all available medical evidence, the 
veteran's obstructive sleep apnea was diagnosed for 
the first time in 1986 with the sleep studies.  So 
it is less likely that the disability is causally 
related to service.

Based on the foregoing, the Board finds that sleep apnea was 
not present until many years after service and did not 
develop as a result of any incident during service.  
Accordingly, the Board concludes that sleep apnea was not 
incurred in or aggravated by service.  

IV.  Entitlement To An Increased Rating For A Left Knee 
Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

During the hearing held in February 2005, the veteran 
testified that his left knee disorder caused symptoms such as 
giving away forward and feeling like it is going to buckle.  
He estimated that this occurred 6 to 8 times per month.  He 
said that doctors had injected his knee to treat 
inflammation, but he had not seen any improvement.  He 
recounted that the knee swelled and he treated it with ice 
bags.  The veteran also reported that he had incidents in 
which he was not able to fully straighten the knee after 
sitting or squatting.  

The Board has considered the full history of the left knee 
disorder.  The veteran's service medical records reflect that 
he was seen for complaints of left knee pain in August of an 
unspecified year.  On examination, the knee appeared normal 
without edema, discoloration, or decreased range of motion.  
The impression was knee pain, and he was given an Ace bandage 
for support.  

The report of a VA examination conducted in February 1978 
reflects a diagnosis of left knee arthritis (very minimal).  
In a decision of February 1978, the RO granted service 
connection for arthritis of the left knee, and assigned a 
noncompensable disability rating.  The RO later increased the 
rating to 10 percent in decision of May 1979.  The rating has 
remained at that level since that time.  

The report of a VA examination conducted in November 1994 
reflects that the veteran complained of pain in both knees.  
On examination, the range of motion of the left knee was from 
zero degrees of extension to 105 degrees of flexion.  The 
pertinent diagnosis was traumatic arthritis of the left knee.  
The report of a joints examination conducted at that time 
reflects that the left knee had no medial or lateral 
instability.  There was also no swelling or deformity.  There 
was a negative anterior drawer test and a negative posterior 
drawer test.  There was negative patellar grinding test on 
both knees; however, the veteran had crepitus of both knees, 
the left more than the right.  The pertinet diagnosis was 
left knee contractures, and traumatic arthritis left knee.  

A VA treatment record dated in August 2000 reflects that the 
veteran had moderate osteoarthritis of the left knee joint.  
A VA medical treatment record entry dated in March 2002 
reflects that an MRI of the left knee was interpreted as 
showing a tear at the posterior horn of the medial meniscus.  

The report of a joints examination conducted by the VA in 
January 2003 reflects that the veteran stated that his left 
knee pain had worsened.  He complained of aching pain on the 
anterior left knee and pointed to the patella.  He also 
complained of cracking of the knee.  He denied locking or 
giving away.  He said that he had occasional warmth, and 
occasional swelling of the left knee.  It was indicated that 
there was no additional limitation of motion or functional 
impairment due to flare-ups.  He reportedly used a cane on an 
as needed basis.  There had been no surgery.  There were no 
episodes of dislocation or recurrent subluxation.  The 
veteran was independent in activities of daily living.  He 
did not use crutches or braces.  On physical examination, the 
range of motion was from zero degrees of extension to 130 
degrees of flexion.  There was no joint pain on motion.  It 
was also stated that he was not additionally limited by pain, 
fatigue, weakness, or lack of endurance during the physical 
examination.  The left knee had tenderness to palpation at 
the patella, but no swelling, rubor, calor or effusion.  
There was crepitation of the left knee on the range of 
motion.  Anterior/posterior drawer tests were negative.  
McMurray and Lachman' s tests were also negative.  The 
veteran used no assistive devices.  There was no ankylosis 
and no constitutional signs of inflammatory arthritis.  
Following X-rays, the diagnosis was left knee degenerative 
joint disease.  

The examiner further stated that the pain related to the left 
knee disorder did not significantly affect the functional 
ability of the affected joint's strength when the joint was 
used repeatedly over a period of time.  He further indicated 
that he did not expect any additional loss of motion due to 
pain.  The veteran's left knee did not exhibited weakened 
movements, and he had 5/5 manual muscle test.  He did not 
exhibit excess fatigue, fatigability, and [in]coordination.  

A VA treatment record dated in January 2003 reflects that the 
veteran referred no knee pain at that time.  He was using 
Sulindac.  Examination of the knees revealed no tenderness on 
palpation, no pain upon motion, an adequate range of motion, 
no bulging sign.  It was stated that the condition was in 
good control, and he was without evidence of fluid 
accumulation in the knees.  

The report of an MRI of the left knee dated in November 2004 
from Advanced Imaging Interventional Center reflects that the 
impression was (1) advanced degenerative osteoarthritis of 
the left knee with areas of osteochondral defect femoral 
condyle; and (2) large suprapatellar joint effusion.  A 
letter dated in January 2005 from Dr. Jose F. Irizarry 
indicates that the veteran had severe pain and swelling and 
limitation of motion of the knees, ankles and feet.  He 
squatted and kneeled with difficulty.  He reportedly had been 
treated with medications and intraarticular injections but 
had not improved.  

The Board further finds that the evidence does not reflect 
the presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and does not limit 
extension.  Such levels of limitation are not shown in any of 
the medical evidence.  The veteran has consistently had 
almost full flexion on examination.  Although Dr. Irizarry 
indicated that there was severe limitation of motion, he did 
not provide specific figures.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The most recent 
VA examination report specifically indicated that most of the 
factors of additional functional loss due to pain, weakness, 
etc, are not present.  Accordingly, the criteria for a 
disability rating higher than 10 percent for a left knee 
disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examinations documented 
that the joint was stable.  Although the veteran reported 
that he had instability, it was generally not noted 
objectively on either the VA examination reports or in his 
treatment records.  Such objective determinations outweigh 
the veteran's statements.  Accordingly, a separate rating for 
instability or subluxation of the left knee is not warranted.  


ORDER

1.  Service connection for right hand arthritis is denied.

2.  Service connection for residuals of frostbite of the feet 
is denied.

3.  Service connection for sleep apnea is denied.

4.  An increased rating for a left knee disorder is denied.  





REMAND

In the Board's previous development memo of September 2002, 
the Board requested a medical opinion regarding whether a 
current nasal disorder was related to service.  In 
particular, service medical records show complaints on 
various occasions of a runny nose, post nasal drip, a stuffy 
nose, and rhinorrhea.  The request for an opinion was then 
included by the RO in the examination request which was 
submitted to the VA examiner.  Significantly, however, the 
respiratory examination report dated in January 2003 does not 
address this particular question.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the case must be remanded for 
the purpose of obtaining an addendum which addresses this 
question.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should arrange for the veteran 
to be afforded a nose and sinus 
examination for the purpose of obtaining 
an opinion regarding the etiology of any 
current nasal or sinus disorder.  The 
claims file and a separate copy of this 
request must be made available to the 
doctor and reviewed.  The doctor should 
review the service medical records showing 
complaints of nasal symptoms.  The opinion 
should address whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the 
manifestations in service in represented 
the onset of any current nasal or sinus 
disorder.  

2.  The RO should review the claims file 
and examination report to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


